UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4145


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY OBRIEN WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:15-cr-00107-H-1)


Submitted:   November 29, 2016            Decided:    December 15, 2016


Before NIEMEYER   and   KING,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anne M. Hayes, Cary, North Carolina, for Appellant. John Stuart
Bruce, United States Attorney, Jennifer P. May-Parker, Barbara
D. Kocher, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony        Obrien     Williams        pleaded          guilty        to   interstate

transportation for the purpose of prostitution, in violation of

18 U.S.C. § 2421 (2012), and use of a facility in interstate

commerce with the intent to promote and facilitate a business

enterprise         involving       prostitution          offenses,      in    violation     of

18 U.S.C. § 1952(a)(3) (2012).                        The district court calculated

Williams’ Guidelines range under the U.S. Sentencing Guidelines

Manual      (2015)    at     46    to   57    months’         imprisonment,       imposed    an

upward departure, and sentenced Williams to concurrent terms of

84 months’ imprisonment.                 Williams now appeals and challenges

the imposition of the upward departure. 1                       We affirm.

       The district court determined that an upward departure from

the Guidelines range was reasonable and necessary in Williams’

case       and   imposed     the    departure           in    two   stages.       The   court

determined first that Williams’ criminal history Category of V

substantially underrepresented the seriousness of his criminal

history      and    the     likelihood       he       would   commit    other     crimes    and

departed upward to a criminal history Category of VI.                               See USSG

§ 4A1.3(a), p.s.             Second, to account for offense conduct that

       1
       In his opening brief, Williams also argues that the
district court plainly erred in ordering him to register as a
sex offender as a condition of his supervised release.     In his
reply  brief,   however, Williams    withdraws   this  challenge.
We therefore address only Williams’ departure challenge.



                                                  2
did not enter into the determination of the Williams’ Guidelines

range—which included “physical injury” and “extreme conduct”—the

district    court   found   that   an   upward   departure   from   a   total

offense level of 17 to 22 was warranted.              See USSG §§ 5K2.2,

5K2.8, p.s.     The 84-month sentences the district court imposed

fall at the low end of the resulting upward departure Guidelines

range of 84 to 105 months’ imprisonment.              Williams argues on

appeal that the district court erred when it departed in part

based on USSG § 5K2.2, p.s., 2 because the record lacks reliable

evidence to support a finding that anyone suffered significant

physical injury as a result of his criminal conduct.

     We review a district court’s sentence “for reasonableness

‘under a deferential abuse-of-discretion standard,’” whether the

sentence “is ‘inside, just outside, or significantly outside the

     2   This section of the Guidelines provides that:

     If significant physical injury resulted, the court may
     increase the sentence above the authorized guideline
     range.   The extent of the increase ordinarily should
     depend on the extent of the injury, the degree to
     which it may prove permanent, and the extent to which
     the injury was intended or knowingly risked. When the
     victim suffers a major, permanent disability and when
     such injury was intentionally inflicted, a substantial
     departure may be appropriate.    If the injury is less
     serious   or  if  the   defendant   (though  criminally
     negligent) did not knowingly create the risk of harm,
     a less substantial departure would be indicated.
     In general, the same considerations apply as in [USSG]
     § 5K2.1.

USSG § 5K2.2, p.s.



                                        3
Guidelines range.’”        United States v. McCoy, 804 F.3d 349, 351

(4th Cir. 2015) (quoting Gall v. United States, 552 U.S. 38, 41

(2007)), cert.      denied,      ___     S. Ct.      ___,    No.       16–5808,    2016   WL

4575411 (U.S. Oct. 11, 2016).                In assessing the district court’s

application of the Sentencing Guidelines, we review that court’s

factual findings for clear error and its legal conclusions de

novo.    United States v. Dodd, 770 F.3d 306, 309 (4th Cir. 2014).

“When,      [however],     a     district          court    offers        two     or    more

independent      rationales      for    its       deviation,      an    appellate       court

cannot hold the sentence unreasonable if the appellate court

finds    fault    with    just     one       of    these    rationales.”               United

States v. Evans, 526 F.3d 155, 165 (4th Cir. 2008).

      In light of these principles and after review of the record

and   the   parties’     briefs,       we    conclude      that    Williams       fails   to

establish     reversible       error    by     the   district      court.         Assuming

without deciding that the district court erroneously departed

from the Guidelines range under USSG § 5K2.2, p.s., the court

additionally based the second stage of its departure decision on

extreme conduct that did not enter into the determination of

Williams’ Guidelines range.                 On appeal, Williams does not raise

any challenge to this additional basis underlying the second

stage of the upward departure decision.                      By failing to present

any challenge in this regard, Williams has waived review of this

issue.      See Snyder v. Phelps, 580 F.3d 206, 216-17 (4th Cir.

                                              4
2009).   He   thus    fails   to   establish   reversible    error    by   the

district court in the second stage of its departure decision.

As the second stage of the departure decision is the only stage

Williams challenges, we affirm the criminal judgment.

     We dispense with oral argument because the facts and legal

contentions   are    adequately    presented   in   the   materials    before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     5